June 08, 2007


Honorable Deborah G. Hankinson
Law Offices of Deborah Hankinson PC
2305 Cedar Springs, Suite 230
Dallas, TX 75201
Ms. Misty Ann Farris
Baron & Budd, P.C.
3102 Oak Lawn Ave., Suite 1100
Dallas, TX 75219-4281

RE:   Case Number:  05-0189
      Court of Appeals Number:  13-03-00058-CV
      Trial Court Number:  98-4954-G

Style:      BORG-WARNER CORPORATION, NOW KNOWN AS BURNS INTERNATIONAL
      SERVICES CORPORATION
      v.
      ARTURO FLORES

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn    |
|   |Ms. Patsy Perez      |
|   |Mr. Joe R. Greenhill |
|   |Mr. David A. Oliver  |
|   |Jr.                  |
|   |Mr. Reagan W. Simpson|
|   |                     |
|   |Ms. Sandra Thourot   |
|   |Krider               |
|   |Mr. David A.         |
|   |Chaumette            |